Citation Nr: 1451148	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-32 111	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Type 1 diabetes mellitus.

(The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, for onychomycosis of the feet and hands and for high blood pressure - all claimed as secondary to the Type 1 diabetes mellitus - and for bilateral hearing loss and tinnitus are all addressed in a separate decision).



REPRESENTATION

Appellant represented by:	Gerard J. Childress, Agent


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the United States Coast Guard Reserve between March 1962 and May 1966.  During that time, the appellant had verified periods of active duty for training (ACDUTRA) and unverified periods of inactive duty training (INACDUTRA), including an initial period of ACDUTRA from May 1, 1962 to October 25, 1962.  The appellant also had periods of ACDUTRA from August 4, 1963 to August 16, 1963; from August 2, 1964 to August 14, 1964; and from August 1, 1965 to August 13, 1965.  

The appellant was discharged from the Coast Guard Reserve in May 1966.  The discharge was by reason of physical disability, namely Type 1 diabetes mellitus.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied the appellant's claims of entitlement to service connection for Type 1 diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, onychomycosis of the feet and hands, high blood pressure and asbestosis.  

The Board denied the claims for service connection for diabetes, peripheral neuropathy of the upper and lower extremities, onychomycosis of the hands and feet and high blood pressure in a decision issued in February 2011.  The remaining claim for service connection for asbestosis was remanded and subsequently granted in a rating decision issued in February 2012.

The appellant appealed the February 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in December 2012, the Court vacated the Board's February 2011 decision and remanded the case to the Board for action in compliance with the Court's decision.

Thereafter, in a decision issued in August 2013, the Board again denied the claims for service connection for diabetes, peripheral neuropathy of the upper and lower extremities, onychomycosis of the hands and feet and high blood pressure.  The appellant again appealed the case to the Court.  In January 2014, the parties filed a Joint Motion for Partial Remand.  A February 2014 Order of the Court granted the Joint Motion and vacated the Board's decision as to the diabetes-related issues and those diabetes-related issues were remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claim.  Virtual VA does currently contain evidence pertinent to the claim that is not included in the paper claims file - namely, VA treatment records (CAPRI) dated between September 2007 and June 2012.

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, for onychomycosis of the feet and hands and for high blood pressure - all claimed as secondary to the Type 1 diabetes mellitus - and for bilateral hearing loss and tinnitus are all addressed in a separate decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status.  Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).

However, in the February 2012 rating decision, the RO determined that asbestosis was incurred during the appellant's ACDUTRA, and thus, service connection for the disorder was granted.  Accordingly, veteran status has been established for the initial period of ACDUTRA which is therefore considered to be a period of active service.  38 U.S.C.A. §§ 101(2), (21), (22)(a), (24)(b), (26), (27)(a); see also 38 C.F.R. §§ 3.1(d), 3.6(a), (c)(1). 

The appellant is seeking service connection for Type 1 diabetes mellitus; his service medical treatment records reflect that he was initially diagnosed with diabetes in November 1965.  His agent has submitted materials that indicate that the classical symptoms of diabetes include weight loss.  The appellant's agent has also pointed out that the appellant weighed 165 pounds at the time of his October 1962 service separation examination and that he weighed 130 pounds at the time of his February 1966 separation examination.  The appellant's agent argues that this weight loss indicates that the onset of the appellant's Type 1 diabetes mellitus occurred within one year of his separation from active duty and that he is therefore entitled to service connection for Type 1 diabetes mellitus.  There is no medical opinion of record on this point.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, such an opinion should be obtained.

The medical evidence of record is insufficient for the Board to render a decision. The considerations above require investigation by medical professionals as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statute and regulation is completed.  

2.  Accomplish any additional development action deemed warranted by the record.

3.  After accomplishing the above development, arrange for a review of the record by an appropriate physician, such as an internist, in order to evaluate the etiology and progression of the appellant's Type 1 diabetes mellitus.  The reviewer must be provided with the entire claims file, including any records obtained pursuant to the above development, and a copy of this remand.  If the reviewing physician does not have access to the electronic file, any relevant records contained in the electronic file that are not available to the reviewer must be printed and associated with the paper claims file so they can be available to the reviewer.

The reviewing physician must consider the information in the claims file to provide an opinion as to the following:

      (a) Whether, based on what is medically known about Type 1 diabetes mellitus, it is at least as likely as not that onset of the appellant's diabetes mellitus occurred between May 1, 1962 and October 25, 1962?  
      
      (b) Whether, based on what is medically known about Type 1 diabetes mellitus, it is at least as likely as not that onset of the appellant's diabetes mellitus occurred within one year of October 25, 1962?
      
      (c) Whether, based on what is medically known about Type 1 diabetes mellitus, it is at least as likely as not that onset of the appellant's diabetes mellitus occurred between August 4, 1963 and August 16, 1963?
      
      (d) Whether, based on what is medically known about Type 1 diabetes mellitus, it is at least as likely as not that onset of the appellant's diabetes mellitus occurred between August 2, 1964 and August 14, 1964?
      
      (e) Whether, based on what is medically known about Type 1 diabetes mellitus, it is at least as likely as not that onset of the appellant's diabetes mellitus occurred between August 1, 1965 and August 13, 1965?

A rationale must be provided for all opinions expressed.  The reviewer must discuss the matter of any changes in the appellant's weight between May 1962 and May 1966 in relation to such changes demonstrating onset of diabetes mellitus.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the appellant's claimed Type 1 diabetes mellitus.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Upon receipt of the VA physician report, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  See 38 C.F.R. § 4.2.

5.  Thereafter, consider all of the evidence of record and re-adjudicate the appellant's service connection claims.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

6.  If the benefit sought on appeal remains denied, the appellant and his agent must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

